Citation Nr: 1427863	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 4, 2010 for educational benefits under Chapter 35, Title 38, U.S. Code, Survivors' and Dependents' Educational Assistance Program (DEA).


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1968.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including a copy of the transcript of the August 2013 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2000.  The Appellant is recognized by VA as the Veteran's surviving spouse.
 
2.  On July 29, 2000, VA determined the Veteran's death to be service-connected.

3.  There is no evidence that the Appellant had a physical or mental disability that prevented her initiating or completing a chosen program of education.  


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond August 4, 2010 for DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2013); 38 C.F.R. §§ 21.3046, 21.3047 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Here, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Board notes that in a June 2010 letter, the appellant was notified of the information and evidence necessary to establish her claim for an extension of the delimiting date DEA benefits.  The Appellant has been given every opportunity to provide evidence regarding the issue on appeal, to include the opportunity to testify at a Board hearing, and VA has obtained or has attempted to obtain all known documents that would substantiate the claim.  

Legal Criteria

If the surviving spouse's eligibility for DEA benefits is based on a grant of service-connected cause of the Veteran's death, then the beginning date of eligibility is no earlier than the date of death, and no later than the date of the VA determination that the Veteran's death was due to a service-connected disability.  38 C.F.R. § 21.3046(b)(5)(ii) .

Unless extended, the period of eligibility for DEA benefits cannot exceed 10 years. 38 C.F.R. §§ 21.3046(d), 21.3047.  The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512(b)(2).  The medical evidence must clearly establish that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

Analysis

The salient facts in this case are not in dispute.  The Veteran died on April [redacted], 2000.   The Appellant is recognized by VA as the Veteran's surviving spouse.  On July 29, 2000, VA determined the Veteran's death to be service-connected.  Thus, the latest possible delimiting date for the Appellant's period of eligibility for DEA benefits was 10 years from the date of that determination, July 29, 2010.  38 C.F.R. § 21.3046(b)(5)(ii).  The record indicates that VA initially assigned a delimiting date of July 29, 2010.  There is no evidence or lay allegation that indicates that the assigned delimiting date was erroneous.  

The Board notes that the Appellant was enrolled in a school for the semester of May 17, 2010 to August 3, 2010.  The record shows that the RO granted a small extension of the assigned delimiting date to August 4, 2010, pursuant to 38 C.F.R. § 21.3046(d)(2), which provides that VA will extend the period of eligibility to the end of the semester if the spouse is enrolled in a school operating on a semester system.    



However, there is no basis for a further extension of the delimiting date for DEA benefits.  The Appellant contends that an extension of the delimiting date is warranted.  The Appellant states that after the Veteran died, she was erroneously informed by a VA representative that her educational benefits would begin ten years after the Veteran's death.  In 2007, the Appellant found out that she had been misinformed, and she began attending classes in 2007.  See July 2011 Form 9 Appeal; August 2013 Board hearing transcript at p. 6.  She states that she has not been able to complete her course of study.  See January 2011 notice of disagreement.

There is no evidence or lay allegation to show that the Appellant was prevented from initiating or completing a chosen education program due to physical or medical disability.  Indeed, the evidence shows that the Appellant first initiated her chosen education program in 2007 because she was misinformed of when her period of eligibility for DEA benefits would begin.  Therefore, the Appellant does not meet the criteria for entitlement to an extension of the delimiting date beyond August 4, 2010.  38 C.F.R. § 21.3047.  

The Board is sympathetic to the Appellant's claim.  The Board acknowledges the Appellant's argument that because she was misinformed by a VA representative regarding when her period of eligibility for DEA benefits would begin, she should be granted an extension of the delimiting date.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an extension of the delimiting date beyond August 4, 2010 for DEA benefits is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


